DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 3 -15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art fails to disclose or make obvious a solid-state imaging device comprising, in addition to the other recited features of the claim, “in a second mode, the control circuit applies, to the photoelectric conversion element the bias voltage that is greater than or equal to the breakdown voltage, and electrically connects the analog memory to the second node; wherein in a first mode, the control circuit applies, to the photoelectric conversion element the bias voltage that is less than a breakdown voltage at which multiplication of the electric charge occurs, and electrically disconnects the analog memory from the second node.”
Regarding claim 10, the prior art fails to disclose or make obvious a method for driving a solid-state imaging device comprising, in addition to the other recited steps” of the claim, “an analog memory that switches between electrical connection to and electrical disconnection from the second node, the method comprising: in a second mode, applying the bias voltage that is greater than or equal to the breakdown voltage to the photoelectric conversion element, and electrically connecting the analog memory to the second node.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Niclass (Publication No. U.S. 2019/0341009 A1) discloses multi-range time of flight sensing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN WYATT whose telephone number is (571)272-5974.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN WYATT/Examiner, Art Unit 2878    



/GEORGIA Y EPPS/Supervisory Patent Examiner, Art Unit 2878